107 F.3d 876
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Lenzy McCULLOUGH, Appellant,v.Shirley S. CHATER, Commissioner of Social SecurityAdministration, Appellee.
No. 96-1616.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 7, 1997.Filed Feb. 21, 1997.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
Lenzy McCullough appeals the district court's grant of summary judgment affirming the Commissioner's decision to deny McCullough disability insurance and supplemental security income benefits.  After carefully reviewing the administrative record, we conclude the administrative law judge properly assessed and discounted McCullough's complaints of pain, see Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir.1984), and propounded an appropriate hypothetical question to the vocational expert, see Wingert v. Bowen, 894 F.2d 296, 298 (8th Cir.1990).  In sum, substantial evidence supports the decision of the Commissioner that McCullough is not disabled for Social Security purposes.  Finally, we reject McCullough's contention that he should receive widower's benefits because he neither applied for the benefits nor does he meet the eligibility requirements.  See 20 C.F.R. § 404.335 (1996).  We affirm the district court.  See 8th Cir.  R. 47B.